Citation Nr: 0001919	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disabilities of the 
right lower extremity affecting the knee, ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied service connection for a right knee 
condition, a right lower leg condition, a right foot 
condition and bilateral ankle condition.  The issue of 
service connection for a left ankle condition, or disability, 
is deemed withdrawn, as the veteran acknowledged, at a travel 
board hearing (TBH) that was conducted before the subscribing 
Member of the Board in Waco, Texas, in October 1999, that his 
left ankle did not bother him any more and that his appeal 
was directed toward the claimed conditions in his right leg.  
A transcript of the testimony produced at that TBH is of 
record.

In the present decision, the Board has re-characterized the 
matters on appeal as entitlement to service connection for 
disabilities of the right lower extremity affecting the knee, 
ankle and foot because it is clear, from a review of both the 
veteran's statements and the medical evidence in the record, 
that only one disability affecting the entire right lower 
extremity is currently manifested, in the form of sciatic 
pain.  No harm has been caused to the veteran by this action 
because all the issues that he wants to appeal are being 
hereby reviewed.

The Board also sees it fit to point out at this time that it 
is cognizant of the fact that the veteran was told at the TBH 
of October 1999 that this case would possibly be remanded to 
have him examined by a VA physician.  After a careful and 
detailed review of the evidence of record, however, the Board 
has come to the conclusion that such action is not necessary 
because it is clear that the matter on appeal is not well 
grounded and that, as such, no duty to further assist the 
veteran at this time in the development of his claim for 
service connection is warranted.

The appealed matter is now ready for review by the Board.


FINDING OF FACT

The record does not show that the veteran injured his right 
lower extremity or that he aggravated a pre-service injury or 
disease of the right lower extremity at any time during 
service, and there is no competent evidence in the record 
demonstrating the existence of a nexus, or causal 
relationship, between the currently-manifested disability 
affecting the right lower extremity and service.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for disabilities of the 
right lower extremity affecting the knee, ankle and foot that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable VA laws and regulations:

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The above notwithstanding, every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible; that is, meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, more than just an allegation 
is required in order to prevail in a claim for VA benefits.  
In particular, it is noted that the claimant (who is, 
generally, a veteran) needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Factual and procedural background:

At the outset, the Board must point out that the veteran has 
offered oral testimony in support of this matter on appeal on 
two occasions:  at the above mentioned TBH of October 1999 
and at an RO hearing that was conducted at the Waco, Texas, 
RO in March 1999.  By means of these two appearances, as well 
as in several written statements that he has submitted 
throughout the appeal process, he has clearly set forth his 
contentions.  In essence, the veteran contends that, while he 
did not suffer an actual injury at any time during service, 
he did complain of, and received medical treatment for, pain 
and swelling in the right lower extremity several times 
during service, including during his basic training period, 
that he went to the Dallas, Texas, VA Medical Center with 
similar complaints only four or five months after his 
separation from active military service in 1971, that no 
actual diagnosis was rendered at that time and that these 
post-service 1971 VA medical records could not be found.  The 
veteran also contends that his problems with his right lower 
extremity, which he describes essentially as pain running 
from the right hip down to the ankle or foot, got worse 
approximately in 1991 and that he believes that the diagnosed 
chronic disability of the right lower extremity is causally 
related to service and should therefore be service-connected.

A review of the service medical records reveals a negative 
clinical evaluation of the veteran's lower extremities and 
spinal cord both at induction in October 1968 and at 
retirement in January 1971, as well as no evidence of the 
manifestation of any disability of the right lower extremity 
at any level (knee, ankle or foot), at any time.  None of the 
service medical records in the file supports the veteran's 
contentions of having received medical treatment during 
service for pain and swelling in the right lower extremity.  
The only pertinent medical data recorded during service 
consists of a statement by the veteran, in a report of 
medical history that was produced in August 1969, only four 
months after his induction into active military service, to 
the effect that he had had, or currently had, cramps in his 
legs, as well as a September 1970 general assessment of a 
"muscle strain."

No evidence of VA medical treatment shortly after discharge 
in 1971 is of record and no further action to ask the RO to 
attempt to locate this evidence is warranted because, as 
noted above, the veteran himself said (at the TBH hearing) 
that these records could not be found.

In a report of medical history that the veteran filled out 
and signed in June 1974, for Navy Reserve purposes, he 
indicated again that he had had, or currently had, cramps in 
his legs, and added that he had had, or currently had, broken 
bones.  Unfortunately, neither he, nor the physician who 
examined him on that date, clarified these statements but it 
is nevertheless noted that, in his report of medical 
examination that was produced on the same date, the veteran 
again received a negative clinical evaluation of his lower 
extremities and spinal cord.

The earliest competent evidence in the record revealing any 
type of problems with the veteran's right lower extremity is 
contained in a VA outpatient medical record that was produced 
in May 1991, more than 20 years after service, when the 
veteran was examined due to complaints of a three-month 
history of right hip pain and discomfort, with no prior 
history of trauma or injury.  The medical examination 
revealed only a slight decrease in strength, X-Rays of the 
lower back were negative and the diagnosis was listed as a 
muscle strain.  Similar complaints were thereafter reported 
in June 1991, and this time the diagnosis was listed as a 
lumbosacral strain, secondary to right hip arthralgias.

VA outpatient medical records dated in August 1991 reveal 
that the veteran again had his lower back examined due to 
complaints of a painful back and hip, with radiation down the 
leg.  According to a document that the veteran filled out at 
that time, the pain started in March 1991, it was preceded by 
no accident and became worse when sitting in a soft easy 
chair and at mid-day.  The veteran was evaluated by a VA 
orthopedist, who clarified that the complaints were of right 
buttock pain radiating down the right lower extremity, and to 
the toes on occasion, and that the pain became worse after 
sitting in his cab for 12 to 16 hours a day.  On examination, 
this specialist found no motor or sensory deficiencies, but 
there was a positive straight leg raising at 80 degrees, on 
the right side, and the assessment was listed as rule out 
right nerve root irritation (NRI) at the L5 level of the 
lumbosacral spine.

Data obtained from additional medical studies that were 
conducted in 1991 led the VA physicians to render diagnoses 
of radicular irritation, or radiculopathy, at the L5 or S1 
level, right side.

Notwithstanding the veteran's clear and consistent statements 
in the record to the effect that he has had no 
musculoskeletal injury that could have caused his problems 
with pain radiating down the right lower extremity, it is 
noted that, according to a VA outpatient medical record that 
was produced in September 1992, the veteran did say that he 
injured his back "years ago," in the 70's, while working 
"in [a] construction job."  Also according to this 
document, the veteran said that he was no longer working in 
construction and it is noted that the barely legible 
diagnosis appears to be of sciatica.

VA outpatient medical records that were produced between 1994 
and 1998, as well as private medical records that were 
produced between 1995 and 1997, confirm the fact that that 
veteran currently has a chronic disability of the lower back 
that affects his right lower extremity.  These medical 
records alternatively refer to the disability as L5-S1 disc 
herniation, questionable ("?") severe sciatica, sciatica, 
right S1 radiculopathy, right L5 radiculopathy, probable 
lumbar herniated nucleus pulposus (HNP) and chronic lower 
back pain.  None of these records, however, makes any mention 
of an inservice onset of the disability or of a likely nexus 
between the current disability and service.  To the contrary, 
some of them confirm the fact that the problems started, or 
at least, became chronic, in 1991.

Legal analysis:

As shown above, and regardless of the fact that different 
diagnoses have been rendered in this case, the record 
contains competent medical evidence demonstrating that the 
veteran suffers from a chronic lower back disability that 
affects his right lower extremity in the form of pain that 
radiates down that extremity.  This means that the Caluza 
criterion of a present disability has been met in the present 
case.

The two remaining Caluza criteria for the submission of a 
well-grounded claim for service connection have not been met 
in the present case, as the record does not contain competent 
evidence of an inservice injury, or inservice aggravation of 
a pre-service injury or disease, and of the existence of a 
nexus, or causal relationship, between the currently-
manifested disability and service. The only evidence 
attempting to establish the necessary nexus consists of the 
veteran's own statements, which, as lay statements, are not 
sufficient to render the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board notes that, although inservice complaints are 
documented of leg cramps, and the veteran reported during 
service that he had broken bones, the only inservice finding 
of pertinent pathology is muscle strain.  It is not until 
1991 that a chronic disability involving the right lower 
extremity is reported, and no medical examiner has related 
any such problems to the veteran's period of service.  To 
further obscure the prospects for a finding that the 
veteran's claim is well grounded is the reference to a 
construction injury occurring in the 1970's.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim of 
entitlement to service connection for disabilities of the 
right lower extremity affecting the knee, ankle and foot that 
is well grounded or capable of substantiation.  The claim 
being not well grounded, it has failed and must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for any disability at 
issue.  In this regard, it is again noted that, while the 
veteran has said that he received VA medical treatment 
shortly after discharge from active military service in 1971 
and this records are not in the file, he also said, at the 
October 1999 TBH, that any such records could not be found 
and the Board therefore sees no reason to remand this matter 
to try to secure copies of such evidence.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
matter on appeal not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

Service connection for disabilities of the right lower 
extremity affecting the knee, ankle and foot is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

